DETAILED ACTION
This Office Action is in response to the application filed on 15 January 2021.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving module”, “an identification module”, “a determination module”, “a quality of service module”, “a forwarding module” in claim 14.
See Figure 1 and paragraph 6

[0006]	Similarly, a system that implements the above-identified method may include a physical processor configured to execute various modules stored in memory on a network node within a network. In one example, this system may include and/or execute (1) a receiving module that receives a packet from another network node within the network, (2) an identification module that identifies, within the packet, a slice label that indicates a network slice that has been logically partitioned on the network, (3) a determination module that determines a QoS policy that corresponds to the network slice indicated by the slice label, (4) a QoS module, stored in memory on the network node, that applies the QoS policy to the packet, and (5) a forwarding module forwards the packet to an additional network node within the network after the QoS policy has been applied to the packet.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 2019/0327782 A1), hereinafter Yang.

Regarding Claim 1, Yang discloses a method comprising: 
receiving (see Figure 4, step 404 and page 4, paragraph 57; receiving/sent by the master access network MRAN device), at a network node within a network (see page 3, paragraph 43 and page 4, paragraph 57; at a network node/(secondary access network SRAN device) within a network/network), a packet from another network node within the network (see Figure 4, step 404 and page 4, paragraphs 52 and 57; a packet/(SRAN Addition Request message) from another network node/(master access network MRAN device) within the network/network); 
identifying (see paragraph 57; identifying/secondary access network SRAN device adds a slice ID is identifying), within the packet (see page 4, paragraphs 55 and 57; within the packet/SRAN Addition Request message), a slice label that indicates a network slice that has been logically partitioned on the network (see Table 1 and Figure 4 and page 3, paragraph 43 and page 4, paragraphs 55-57; a slice label/(access delay, service interruption interval or data loss rate) that indicates/(corresponding to) a network slice/(network slice ID) that has been logically partitioned on the network/dual connectivity to both an LTE system and a 5G system); 
determining a quality of service policy that corresponds to the network slice indicated by the slice label (see page 4, paragraphs 55 and 57; determining/determines a quality of service/QoS policy/attribute that corresponds to the network slice/(network slice ID) indicated by the slice label/slice ID); 
applying the quality of service policy to the packet (see page 4, paragraph 57; applying/(perform data transmission based on the QoS attribute) the quality of service/QoS policy/attribute to the packet/SRAN Addition Request message); and 
upon applying the quality of service policy to the packet (see Figure 4, step 404 and page 4, paragraph 57; upon applying/(adds to) the quality of service/QoS policy/attribute to the packet/SRAN Addition Request message), forwarding the packet to an additional network node within the network (see Figure 4, step 404 and page 3, paragraph 43 and page 4, paragraph 57; forwarding/transmission the packet/(SRAN Addition Request message) to an additional network node/(SRAN Addition Request message) within the network/network).
Regarding Claim 2, Yang discloses the method, wherein the network slice: 
is dedicated to a specific type of service (see Table 1 and page 5, paragraph 55; is dedicated to a specific type of service/service interruption interval, access delay and data loss rate); and 
provides one or more resources to the packet due at least in part to the packet belonging to the network slice (see Table 1 and page 4, paragraph 55; provides one or more resources/(SRAN device) to the packet/(SRAN Addition Request message) due at least in part to the packet/(SRAN Addition Request message) belonging to the network slice/network slice).
Regarding Claim 3, Yang discloses the method, wherein applying the quality of service policy to the packet comprises directing the packet to the resources provided by the network slice (see Figure 4, step 404 and paragraph 57; wherein applying the quality of service policy to the packet/(perform data transmission based on the QoS attribute) comprises directing/transmission the packet/(SRAN Addition Request message) to the resources/(SRAN device) provided by the network slice/network slice).
Regarding Claim 20, Yang discloses an apparatus (see paragraph 55; an apparatus/secondary access network SRAN device) comprises: 
at least one storage device (see Table 1 and page 4, paragraph 55; at least one storage device/secondary access network SRAN device contains a memory) that stores a set of quality of service polices that correspond to a set of network slices that have been logically partitioned on a network (see paragraphs 55-56; that stores a set of quality of service/QoS polices that correspond to a set of network slices/(network slice) that have been logically partitioned on a network/network); and 
at least one physical processor communicatively coupled to the storage device (see paragraphs 55-56; at least one physical processor/(secondary access network SRAN device contains a processor) communicatively coupled to the storage device/ secondary access network SRAN device contains a memory), wherein the physical processor: 
receives a packet from another network node within the network (see Figure 4, step 404 and page 4, paragraphs 52 and 57; receives/(sent by the master access network MRAN device) a packet/(SRAN Addition Request message) from another network node/(master access network MRAN device) within the network/network); 
identifies a slice label that indicates a network slice that has been logically partitioned on the network (see Table 1 and Figure 4 and page 3, paragraph 43 and page 4, paragraphs 55-57; identifies/(secondary access network SRAN device adds a slice ID is identifying) a slice label/(access delay, service interruption interval or data loss rate) that indicates/(corresponding to) a network slice/(network slice ID) that has been logically partitioned on the network/dual connectivity to both an LTE system and a 5G system); 
determines a quality of service policy that corresponds to the network slice indicated by the slice label (see page 4, paragraphs 55 and 57; determines/determines a quality of service/QoS policy/attribute that corresponds to the network slice/(network slice ID) indicated by the slice label/slice ID); 
applies the quality of service policy to the packet (see Figure 4, step 404 and page 4, paragraph 57; applies/(adds to) the quality of service/QoS policy/attribute to the packet/SRAN Addition Request message); and 41 
forwards the packet to an additional network node within the network upon applying the quality of service policy to the packet (see Figure 4, step 404 and page 3, paragraph 43 and page 4, paragraph 57; forwards/transmission the packet/(SRAN Addition Request message) to an additional network node/(SRAN Addition Request message) within the network/network upon applying/(adds to) the quality of service/QoS policy to the packet/SRAN Addition Request message).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Peng et al (US 2022/0052945 A1), hereinafter Peng.

Regarding Claim 4, Although Yang discloses the method as set forth above,
Yang does not explicitly disclose “searching a label stack of the packet for the slice label” or “during the search, identifying the slice label on top of the label stack”.
However, Peng discloses the method, wherein identifying the slice label within the packet comprises: 
searching a label stack of the packet for the slice label (see paragraph 71; searching/(node receives a packet and hits the ILM entry which is searching) a label stack/(label stack) of the packet/packet for the slice label/slice label); and 
during the search, identifying the slice label on top of the label stack (see paragraph 91; identifying/(immediately after the slice label) the slice label/(slice label) on top/top of the label stack/label stack Note: Paragraphs 38-39 further discloses the location of the slice label).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “searching a label stack of the packet for the slice label” or “during the search, identifying the slice label on top of the label stack” as taught by Peng in the system of Yang to obviate the need to maintain the complex IGP multitopology or multi-algorithm types for providing slices, thereby reducing the overheads (see paragraph 35, lines 2-4 of Peng).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Peng and further in view of Newell et al (US 2002/0143849 A1), hereinafter Newell.

Regarding Claim 5, Although Yang discloses the method as set forth above,
Yang does not explicitly disclose “popping the slice label from the top of the label stack of the packet”.
However, Peng discloses the method, further comprising:
popping the slice label from the top of the label stack of the packet (see paragraph 71; popping/popped the slice label/(slice label) from the top/top of the label stack/(label stack) of the packet/packet).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “popping the slice label from the top of the label stack of the packet” as taught by Peng in the system of Yang to obviate the need to run the complex IGP multitopology or multi-algorithm types for providing slices, thereby reducing the overheads (see paragraph 35, lines 2-4 of Peng).
Although the combination of Yang of Peng discloses the method as set forth above,
The combination of Yang of Peng does not explicitly disclose “identifying, within the label stack of the packet, a transport label that indicates the network node” or “replacing, within the label stack of the packet, the transport label with an additional transport label that indicates the additional network node” or “reimposing the slice label on the top of the label stack such that the additional transport label resides beneath the slice label within the label stack prior to forwarding the packet to the additional network node”.
However, Newell discloses the method, further comprising:
identifying, within the label stack of the packet (see Figure 3 and paragraphs 9 and 40; within the label stack/(Figure 3) of the packet/data transmission unit (DTU)), a transport label that indicates the network node (see Figure 1 and paragraphs 39-40; a transport label/(transport label) that indicates the network node/MPLS node 30E);
replacing (see paragraph 44, line 11; replacing/replace), within the label stack of the packet (see paragraphs 44 and 57; within the label stack/stack of the packet/data packets), the transport label with an additional transport label that indicates the additional network node (see paragraph 44; the transport label/(transport label(s)) with an additional/add transport label/(transport label(s)) that indicates the additional network node/any of the MPLS nodes 30A…30F); and
reimposing the slice label on the top of the label stack such that the additional transport label resides beneath the slice label within the label stack prior to forwarding the packet to the additional network node (see Figure 3 and paragraphs 44 and 55; reimposing/add the slice label on the top of the label stack/(Figure 3) such that the additional transport label/(MPLS transport label 70) resides beneath the slice label/() within the label stack/(Figure 3) prior to forwarding/(travel through) the packet/(data packets) to the additional network node/any of the MPLS nodes 30A…30F).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “identifying, within the label stack of the packet, a transport label that indicates the network node” or “replacing, within the label stack of the packet, the transport label with an additional transport label that indicates the additional network node” or “reimposing the slice label on the top of the label stack such that the additional transport label resides beneath the slice label within the label stack prior to forwarding the packet to the additional network node” as taught by Newell in the combined system of Yang and Peng to provide a solution which will allow ATM connections to be established across domains implementing MPLS standard (see paragraph 8 of Newell).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Peng and further in view of Filsfils et al (US 2020/0127913 A1), hereinafter Filsfils, and further in view of Singh et al (US 2017/0063600 A1), hereinafter Singh ‘600.

Regarding Claim 7, Although Yang discloses the method as set forth above,
Yang does not explicitly disclose “popping the slice label and the transport label from the label stack of the packet”.
However, Peng discloses the method, wherein identifying the slice label within the packet comprises: 
popping the slice label and the transport label from the label stack of the packet (see paragraph 56, lines 4-6; popping/popping the/a slice label/(slice label) from the/a label stack/(label stack) of the packet/packet).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “popping the slice label from the label stack of the packet” as taught by Peng in the system of Yang to obviate the need to run the complex IGP multitopology or multi-algorithm types for providing slices, thereby reducing the overheads (see paragraph 35, lines 2-4 of Peng).
Although the combination of Yang and Peng discloses the method as set forth above,
The combination of Yang and Peng does not explicitly disclose “identifying, within the label stack of the packet, a transport label that indicates the network node” or “popping the slice label and the transport label from the label stack of the packet” or “exposing a virtual private network label within the label stack for processing in connection with the packet”.
However, Filsfils discloses the method, wherein identifying the slice label within the packet comprises: 
identifying, within the label stack of the packet (see Figure 5G and paragraph 153, lines 7-8; within the label stack/(label stack) of the packet/packet), a transport label that indicates the network node (see Figure 5G and paragraph 153, lines 7-8; a transport label/(transport label) that indicates the network node/interworking (border) node 504); and 
exposing a virtual private network label within the label stack for processing in connection with the packet (see Figure 5G and paragraph 153, lines 1-10; exposing a virtual private network label/(VPN label) within the label stack/(label stack) for processing in connection with the packet/packet).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “identifying, within the label stack of the packet, a transport label that indicates the network node” or “popping the slice label and the transport label from the label stack of the packet” or “exposing a virtual private network label within the label stack for processing in connection with the packet” as taught by Filsfils in the combined system of Yang and Peng to adjust to emerging technologies and ever increasing customer demand (see page 1, paragraph 3, lines 2-3 of Filsfils).
Although the combination of Yang, Peng and Filsfils discloses the method as set forth above,
The combination of Yang, Peng and Filsfils does not explicitly disclose “popping the slice label from the label stack of the packet”.
However, Singh ‘600 discloses wherein identifying the slice label within the packet comprises: 
popping the transport label from the label stack of the packet (see Figure 1 and paragraph 54; popping/remove the transport label/(transport label) from the label stack/(label stack) of the packet/BUM network packet).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “popping the transport label from the label stack of the packet” as taught by Singh ‘600 in the combined system of Yang, Peng and Filsfils to extend existing EVPN protocol signaling mechanisms with an egress protection label to prevent duplicate copies of Broadcast, Unidentified Unicqast or Multicast traffic) BUM network packets from being sent by separate PE network devices of an Ethernet segment to the same CE network device in the event of a link failure (see paragraph 7, lines 1-3 of Singh ‘600).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Singh et al (US 9,178,810 A1), hereinafter Singh ‘810.

Regarding Claim 8, Although Yang discloses the method as set forth above,
Yang does not explicitly disclose “searching a label stack of the packet for an indicator that indicates a presence of the slice label in a next position within the label stack” or “during the search, identifying the indicator beneath a transport label that indicates the network node within the label stack”.
However, Singh ‘810 discloses the method, wherein identifying the slice label within the packet comprises: 
searching a label stack of the packet for an indicator that indicates a presence of the slice label in a next position within the label stack (see column 5, lines 51-53; searching a label stack/(label stack 164) of the packet/packet for an indicator/(entropy label indicator 164) that indicates a presence of the slice label in a next position within the label stack/label stack 164); and 
during the search, identifying the indicator beneath a transport label that indicates the network node within the label stack (see Figure 5 and column 5, lines 51-53; during the search, identifying the indicator/(entropy label indicator 168) beneath a transport label/(transport label) that indicates the network node/(stitching point router 180) within the label stack/label stack 164).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “searching a label stack of the packet for an indicator that indicates a presence of the slice label in a next position within the label stack” or “during the search, identifying the indicator beneath a transport label that indicates the network node within the label stack” as taught by Singh ‘810 in the system of Yang to provide a method for tunneling packets through computer networks (see column 1, lines 6-7 of Singh ‘810).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Miyazaki et al (US 2010/0208721 A1), hereinafter Miyazaki, further in view of Shaw et al (US 2018/0287891 A1), hereinafter Shaw.

Regarding Claim 11,Although Yang discloses the method as set forth above,
Yang does not explicitly disclose “receiving, at the network node, a control signal that originates from a controller”.
However, Miyazaki discloses the method, wherein: 
receiving (see Figure 3 and paragraph 67; receiving/DCC controller 17 transmits to), at the network node (see Figure 3 and paragraph 67; at the network node/another node), a control signal that originates from a controller (see Figure 3 and paragraph 67; a control signal/(control signal) that originates/transmits from a controller/DCC controller 17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving, at the network node, a control signal that originates from a controller” as taught by Miyazaki in the system of Yang to reduce the frequency of failing the route calculation for the destination domain (see paragraph 52 of Miyazaki).
Although the combination of Yang and Miyazaki discloses the method as set forth above,
The combination of Yang and Miyazaki does not explicitly disclose “programming the network node to associate the quality of service policy with the network slice based at least in part on the control signal”.
However, Shaw discloses the method, further comprising: 
programming the network node to associate the quality of service policy with the network slice based at least in part on the control signal (see Figure 7 and paragraph 43; programming the network node/(access network devices (e.g., mGW 102)) to associate the quality of service/QoS policy with the network slice/(network slices) based at least in part on the control signal/service request).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “programming the network node to associate the quality of service policy with the network slice based at least in part on the control signal” as taught by Shaw in the combined system of Yang and Miyazaki to provide flexibility in end user service quality (see paragraph 3 of Shaw).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kini et al (US 2013/0022041 A1), hereinafter Kini.

Regarding Claim 12, Although Yang discloses the method as set forth above,
Yang does not explicitly disclose “the network comprises a multiprotocol label switching network; and the network node comprises at least one of: a transit label switching router; and an egress label edge router”.
However, Kini discloses the method, wherein: 
the network comprises a multiprotocol label switching network (see paragraph 22; the network comprises a multiprotocol label switching/MPLS network/network); and 
the network node comprises at least one of: 
a transit label switching router (see paragraph 22; a transit label switching router/transit label switch router (LSR)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the network comprises a multiprotocol label switching network; and the network node comprises at least one of: a transit label switching router; and an egress label edge router” as taught by Kini in the system of Yang to provide signaling for a Label Switched Path (LSP) tunneling model (see page 1, paragraph 4, lines 16-17 of Kini).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Shenzhen et al (EP 3 832 957 A1), hereinafter Shenzhen.

Regarding Claim 13, Although Yang discloses the method as set forth above,
Yang does not explicitly disclose “determines that the packet belongs to the network slice” or “steers the packet over the network slice by imposing the slice label and a transport label that indicates the network node on a label stack of the packet”.
However, Shenzhen discloses the method, wherein the another network node comprises an ingress label edge router that: 
determines that the packet belongs to the network slice (see Figure 7 and paragraphs 40 and 71; determines that the packet/(flooding message) belongs to the network slice/underlay network); and 
steers the packet over the network slice by imposing the slice label and a transport label that indicates the network node on a label stack of the packet. (see Figure 7 and paragraph 71; steers/floods the packet/(flooding message) over the network slice by imposing the slice label and a transport label/(ILM entry) that indicates the network node/(node R2) on a label stack/(outgoing label) of the packet/flooding message).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determines that the packet belongs to the network slice” or “steers the packet over the network slice by imposing the slice label and a transport label that indicates the network node on a label stack of the packet” as taught by Shenzhen in the system of Yang to reduce overheads (see paragraph 9, line 10 of Shenzhen).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kumar et al (US 2015/0310373 A1), hereinafter Kumar.

Regarding Claim 14, Yang discloses a system comprising: 
a receiving module (see Figure 6 and page 7, paragraph 99; a receiving module/receiver 610), stored in memory on a network node within a network (see Figure 6 and paragraphs 106 and 108; stored in memory/memory on a network node/(secondary access network SRAN device) within a network/network), that receives a packet from another network node within the network (see Figure 4, step 404 and page 4, paragraphs 52 and 57; that receives/(sent by the master access network MRAN device) a packet/(SRAN Addition Request message) from another network node/(master access network MRAN device) within the network/network); 
stored in memory on the network node (see Figure 6 and paragraphs 106 and 108; stored in memory/memory on a network node/(secondary access network SRAN device) within a network/network), that identifies (see Table 1 and Figure 4 and page 3, paragraph 43 and page 4, paragraphs 55-57; that identifies/(secondary access network SRAN device adds a slice ID is identifying)), within the packet (Figure 4 and page 3, paragraph 43 and page 4, paragraphs 55-57; within the packet/SRAN Addition Request message), a slice label that indicates a network slice that has been logically partitioned on the network (see Table 1 and Figure 4 and page 3, paragraph 43 and page 4, paragraphs 55-57; a slice label/(access delay, service interruption interval or data loss rate) that indicates/(corresponding to) a network slice/(network slice ID) that has been logically partitioned on the network/dual connectivity to both an LTE system and a 5G system); 
stored in memory on the network node (see Figure 6 and paragraphs 106 and 108; stored in memory/memory on a network node/(secondary access network SRAN device) within a network/network), that determines a quality of service policy that corresponds to the network slice indicated by the slice label (see page 4, paragraphs 55 and 57; that determines/determines a quality of service/QoS policy/attribute that corresponds to the network slice/(network slice ID) indicated by the slice label/slice ID); 
stored in memory on the network node (see Figure 6 and paragraphs 106 and 108; stored in memory/memory on a network node/(secondary access network SRAN device) within a network/network), that applies the quality of service policy to the packet (see Figure 4, step 404 and page 4, paragraph 57; that applies/(adds to) the quality of service/QoS policy/attribute to the packet/SRAN Addition Request message); 
a forwarding module (see Figure 6 and page 7, paragraph 99; a forwarding module/transmitter 620), stored in memory on the network node (see Figure 6 and paragraphs 106 and 108; stored in memory/memory on a network node/(secondary access network SRAN device) within a network/network), forwards the packet to an additional network node within the network after the quality of service policy has been applied to the packet (see Figure 4, step 404 and page 3, paragraph 43 and page 4, paragraph 57; forwards/transmission the packet/(SRAN Addition Request message) to an additional network node/(SRAN Addition Request message) within the network/network upon applying/(adds to) the quality of service/QoS policy to the packet/SRAN Addition Request message); and 
a physical processing device configured to execute the receiving module (see Figure 6 and page 4, paragraph 55 and page 7, paragraph 99; a physical processing device/(secondary access network SRAN device) configured to execute the receiving module/receiver 610), the identification module, the determination module, the quality of service module, and the forwarding module (see Figure 6 and page 7, paragraph 99; a forwarding module/transmitter 620).
Although Yang discloses the system as set forth above,
Yang does not explicitly disclose “the identification module, the determination module, the quality of service module”.
However, Kumar discloses a system comprising:
the identification module (see Figure 3 and paragraph 41; the identification module/identification module 212), the determination module (see Figure 3 and paragraph 41; the determination module/determination module 214), the quality of service module (see Figure 3 and paragraph 62; the quality of service module/service quality retrieving module 218).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the identification module, the determination module, the quality of service module” as taught by Kumar in the system of Yang to execute a plurality of modules present in the memory (see page 1, paragraph 7, lines 4-5 of Kumar).
Regarding Claim 15, Yang discloses the system, wherein the network slice: 
is dedicated to a specific type of service (see Table 1 and page 5, paragraph 55; is dedicated to a specific type of service/service interruption interval, access delay and data loss rate); and
provides one or more resources to the packet due at least in part to the packet belonging to the network slice (see Table 1 and page 4, paragraph 55; provides one or more resources/(SRAN device) to the packet/(SRAN Addition Request message) due at least in part to the packet/(SRAN Addition Request message) belonging to the network slice/network slice).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kumar and further in view of Shenzhen.

Regarding Claim 16, Although the combination of Yang and Kumar discloses the system as set forth above,
The combination of Yang and Kumar does not explicitly disclose “wherein the network slice: is dedicated to a specific type of service” or “provides one or more resources to the packet due at least in part to the packet belonging to the network slice”.
Shenzhen discloses the system, wherein the quality of service module directs the packet to the resources provided by the network slice (see paragraphs 19 and 22; wherein the quality of service module directs/transmitting the packet/packet to the resources/(underlay network resource) provided/corresponding by/to the network slice/overlay service identification information).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the network slice: is dedicated to a specific type of service” or “provides one or more resources to the packet due at least in part to the packet belonging to the network slice” as taught by Shenzhen in the system of Yang to reduce overheads (see paragraph 9, line 10 of Shenzhen).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kumar and further in view of Shenzhen and further in view of Peng.

Regarding Claim 17, Although the combination of Yang, Kumar and Shenzhen discloses the system as set forth above,
The combination of Yang, Kumar and Shenzhen does not explicitly disclose “searches a label stack of the packet for the slice label” or “identifies, during the search, the slice label on top of the label stack”.
However, Peng discloses the system, wherein the identification module:
searches a label stack of the packet for the slice label (see paragraph 71; searches/(node receives a packet and hits the ILM entry which is searching) a label stack/(label stack) of the packet/packet for the slice label/slice label); and 
identifies, during the search, the slice label on top of the label stack (see paragraph 91; identifies/(immediately after the slice label), during the search, the slice label/(slice label) on top/top of the label stack/label stack Note: Paragraphs 38-39 further discloses the location of the slice label).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “searches a label stack of the packet for the slice label” or “identifies, during the search, the slice label on top of the label stack” as taught by Peng in the combined system of Yang, Kumar and Shenzhen to obviate the need to maintain the complex IGP multitopology or multi-algorithm types for providing slices, thereby reducing the overheads (see paragraph 35, lines 2-4 of Peng).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kumar and further in view of Shenzhen and further in view of Gafni and further in view of Peng and further in view of Newell.

Regarding Claim 18, Although the combination of Yang, Kumar, Shenzhen and Gafni discloses the system as set forth above,
The combination of Yang, Kumar, Shenzhen and Gafni does not explicitly disclose “that pops the slice label from the top of the label stack of the packet”.
However, Peng discloses the system, that pops the slice label from the top of the label stack of the packet (see paragraph 71; that pops/popped the slice label/(slice label) from the top/top of the label stack/(label stack) of the packet/packet).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “that pops the slice label from the top of the label stack of the packet” as taught by Peng in the combined system of Yang, Kumar, Shenzhen and Gafni to obviate the need to run the complex IGP multitopology or multi-algorithm types for providing slices, thereby reducing the overheads (see paragraph 35, lines 2-4 of Peng).
Although the combination of Yang, Kumar, Shenzhen, Gafni and Peng discloses the system as set forth above,
The combination of Yang, Kumar, Shenzhen, Gafni and Peng does not explicitly disclose “the identification module identifies, within the label stack of the packet, a transport label that indicates the network node” or “replaces, within the label stack of the packet, the transport label with an additional transport label that indicates the additional network node” or “40reimposes the slice label on the top of the label stack such that the additional transport label resides beneath the slice label within the label stack prior to forwarding the packet to the additional network node”.
However, Newell discloses the system, further comprising a label module, stored in memory on the network node, wherein:
the identification module identifies, within the label stack of the packet, a transport label that indicates the network node (see Figure 3 and paragraphs 9 and 40; within the label stack/(Figure 3) of the packet/data transmission unit (DTU)), a transport label that indicates the network node (see Figure 1 and paragraphs 39-40; a transport label/(transport label) that indicates the network node/MPLS node 30E); and 
the label module: 
replaces (see paragraph 44, line 11; replaces/replace), within the label stack of the packet (see paragraphs 44 and 57; within the label stack/stack of the packet/data packets), the transport label with an additional transport label that indicates the additional network node (see paragraph 44; the transport label/(transport label(s)) with an additional/add transport label/(transport label(s)) that indicates the additional network node/any of the MPLS nodes 30A…30F); and 40 
reimposes the slice label on the top of the label stack such that the additional transport label resides beneath the slice label within the label stack prior to forwarding the packet to the additional network node (see Figure 3 and paragraphs 44 and 55; reimposes/add the slice label on the top of the label stack/(Figure 3) such that the additional transport label/(MPLS transport label 70) resides beneath the slice label/() within the label stack/(Figure 3) prior to forwarding/(travel through) the packet/(data packets) to the additional network node/any of the MPLS nodes 30A…30F).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the identification module identifies, within the label stack of the packet, a transport label that indicates the network node” or “replaces, within the label stack of the packet, the transport label with an additional transport label that indicates the additional network node” or “40reimposes the slice label on the top of the label stack such that the additional transport label resides beneath the slice label within the label stack prior to forwarding the packet to the additional network node” as taught by Newell in the combined system of Yang, Kumar, Shenzhen, Gafni and Peng to provide a solution which will allow ATM connections to be established across domains implementing MPLS standard (see paragraph 8 of Newell).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kumar and further in view of Singh ‘810.

Regarding Claim 19, Although the combination of Yang and Kumar discloses the system as set forth above,
The combination of Yang and Kumar does not explicitly disclose “searches a label stack of the packet for an indicator that indicates a presence of the slice label in a next position within the label stack” or “identifies, during the search, the indicator beneath a transport label that indicates the network node within the label stack”.
However, Singh ‘810 discloses the system, wherein the identification module: 
searches a label stack of the packet for an indicator that indicates a presence of the slice label in a next position within the label stack (see column 5, lines 51-53; searches a label stack/(label stack 164) of the packet/packet for an indicator/(entropy label indicator 164) that indicates a presence of the slice label in a next position within the label stack/label stack 164); and 
identifies, during the search, the indicator beneath a transport label that indicates the network node within the label stack (see Figure 5 and column 5, lines 51-53; the indicator/(entropy label indicator 168) beneath a transport label/(transport label) that indicates the network node/(stitching point router 180) within the label stack/label stack 164).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “searches a label stack of the packet for an indicator that indicates a presence of the slice label in a next position within the label stack” or “identifies, during the search, the indicator beneath a transport label that indicates the network node within the label stack” as taught by Singh ‘810 in the combined system of Yang and Kumar to provide a method for tunneling packets through computer networks (see column 1, lines 6-7 of Singh ‘810).

Allowable Subject Matter
Claims 6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oswal et al (US 2006/0274716 A1) discloses Identifying an Endpoint Using A Subscriber Label.  Specifically, see Figure 3 and paragraph 48.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469